EXHIBIT 10.54




TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT (the “Agreement”) is made and entered into effective
as of December 23, 2005, by and among CORD BLOOD AMERICA, INC., a Florida
corporation (the “Company”) and CORNELL CAPITAL PARTNERS, LP, a Delaware limited
partnership (the “Investor”).




Recitals:




WHEREAS, the Company and the Investor entered into a Standby Equity Distribution
Agreement (the “Standby Equity Distribution”), a Registration Rights Agreement
(the “Registration Rights Agreement”), and an Escrow Agreement (the “Escrow
Agreement”), all of which are dated April 27, 2005.




NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Transaction Documents and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:




1.

Termination.  The Company and the Investor hereby agree to terminate the Standby
Equity Distribution Agreement and the Escrow Agreement and the respective rights
and obligations contained therein.  As a result of this provision, none of the
parties shall have any rights or obligations under or with respect to the
Standby Equity Distribution Agreement or the Escrow Agreement.




2.

Registration Rights Agreement.  The Registration Rights Agreement shall remain
in effective until the date on which the Investor shall have sold all the
registrable securities covered by Registration Rights Agreement.    







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have signed and delivered this Termination
Agreement on the date first set forth above.




CORD BLOOD AMERICA, INC.

     

CORNELL CAPITAL PARTNERS, LP

   

By:                                                                         

 

By: Yorkville Advisors, LLC

Name:

 Matthew Schissler

 

Its: General Partner

Title:

 Chairman and CEO

     

By:                                                                  

  

Name:

Mark A. Angelo

  

Title:

Portfolio Manager

   






